WOODLEY, Judge.
The offense is rape; the punishment, five years.
 No statement of facts is found in the record, and the bills of exception found in the transcript show no claim of error which can be appraised in the absence of a statement of facts.
We further observe that the bills of exception were not filed within ninety days after notice of appeal, and direct attention to the absence of any statute now in force authorizing the trial judge to extend time for filing bills of exception or the statement of facts in the trial court. See Gist v. State, 161 Tex.Cr.R. 593, 279 S.W.2d 100.
The judgment is affirmed.